DETAILED ACTION
This non-final Office action is in response to the claims filed on November 17, 2019.
Status of claims: claims 1-12 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because:  
FIGS: 6, 8, 10, 12-14, and 22-24 are unclear. It is unclear where each of these cross-sectional views were taken.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 – “the first and second screw bosses of the first Z-shaped member” lacks antecedent basis.  It is unclear whether these are the previously recited first and second screw bosses or a distinct first and second screw bosses.
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5483771 to Herbst in view of US 4694612 to Pruden et al. (hereinafter “Pruden”).
Herbst discloses a door system, comprising:
a door jamb assembly having first and second side jambs, an head jamb, an sill assembly; (see annotated figure below)

the second side jamb being sized and shaped to encapsulate a first portion of a previously installed second side jamb, the second side jamb having a top end, a bottom end; 
the head jamb extending between the top end of the first side jamb and the top end of the second side jamb; 
the sill assembly extending between the bottom end of the first side jamb and the bottom end of the second side jamb; and 
a door 1 rotatably coupled to the first aluminum side jamb. 
Herbst fails to disclose the first and second side jambs, head jamb, and sill assembly are aluminum and the door jamb assembly having first, second, third and fourth screws.
Pruden teaches of a frame assembly wherein the first and second side jambs 16, 18, head jamb 12, and sill assembly 14 are made of aluminum.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second side jambs, head jamb, and sill assembly of Herbst out of aluminum, as taught by Pruden, in order to form the door jamb assembly of an inexpensive, light weight material that does not rust and use easy to transport as well as since it has been held to be within the general skill of a worker in the art before the effective filing date of the claimed invention to select a known material on the basis of its suitability for the intended use as a matter of design choice.
Pruden further discloses:
the first aluminum side jamb with a first screw boss 98 extending from the top end to the bottom end thereof; (see FIG. 1)
the second aluminum side jamb with a first screw boss 98 extending from the top end to the bottom end thereof; 

the second screw 20 being disposed through the aluminum head jamb and within the first screw boss of the second aluminum side jamb to couple the aluminum head jamb to the second aluminum side jamb; 
the third screw 20 being disposed through the aluminum sill assembly and within the first screw boss of the first aluminum side jamb to couple the aluminum sill assembly to the first aluminum side jamb; 
the fourth screw 20 being disposed through the aluminum sill assembly and within the first screw boss of the second aluminum side jamb to couple the aluminum sill assembly to the second aluminum side jamb.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include first and second screw bosses along the second wall 18 (see annotated figure below) of each of the side jambs of Herbst, as taught by Pruden, in order to further secure the side jambs to the head jamb and sill assembly and assist with the assembly of the door jamb assembly. (claim 1)









[AltContent: textbox (rain guard member)][AltContent: arrow][AltContent: textbox (Head jamb)][AltContent: arrow]
[AltContent: textbox (tabs)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First wall)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sill assembly)][AltContent: textbox (2nd side jamb)][AltContent: textbox (1st side jamb)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    685
    484
    media_image1.png
    Greyscale

	Herbst, as applied above, further discloses wherein: the first screw boss of the first aluminum side jamb extending along an entire longitudinal length of the first aluminum side jamb, (see FIG. 1 of Pruden)  (claim 2) wherein: the first screw boss of the second aluminum side jamb extending along an entire longitudinal length of the second aluminum side jamb, 
	Herbst, as applied above, further discloses wherein: the first aluminum side jamb having a first Z-shaped member having the top end and the bottom end and a first arcuate-shaped hinge receiving portion 20 (see annotated FIG. 4 above), (claim 8) a first hinge member 11 having a post being rotatably received in the first arcuate- shaped hinge receiving portion of the first Z-shaped member of the first aluminum side jamb and being further coupled to the door to rotatably couple the door to the first Z- shaped member, (claim 9) the first Z-shaped member further includes first, second 18, and third 19 walls and first, second, third and fourth tab portions; (see annotated figure above) the first and second tab portions extending from the first wall in a first direction; the first arcuate-shaped hinge receiving portion being coupled between the first and second walls, the first and second walls extending perpendicular to one another; the first and second screw bosses of the first Z-shaped member being coupled to the second wall; the third wall extending from the second wall in a second direction perpendicular to the 
	Herbst, as applied above, further discloses wherein: the aluminum head jamb having a rain guard member to direct rain away from the door. (see annotated figure above) (claim 12)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herbst in view of Pruden, as applied above.
Herbst, as applied above, fails to explicitly disclose the aluminum head jamb includes a weather strip member, the weather- strip member being coupled to the third side wall and extending toward the door and contacting the door when the door is in a closed operational position.
However, Herbst teaches of a weatherstrip member 30 on at least the first side jamb that is coupled to a third side wall and extending toward the door and contacting the door when the door is in a closed operational position.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a weather strip member on the Herbst head jamb, as taught by Herbst, in order to further seal the door when the door is in the closed position.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marcus Menezes/
Primary Examiner, Art Unit 3634